DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	The response of June 17, 2022 is acknowledged and has been entered. Claims 1-11, 13-15 and 17-18 are pending in the application. With the response claims 1, 9, 11, 13 and 15 have been amended. In view thereof, the rejections of claims 1, 3, 6, 10, 15 and 17 under 35 U.S.C. § 102(a)(1) as being anticipated by US 2016/0319650 A1 (Oehring et al.) is withdrawn. New grounds of rejection are presented. The remarks have been fully considered but are moot in view of the new grounds of rejection.
Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claim(s) 15 and 17-18 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 2016/0319650 A1 (Oehring et al.) in view of US 2020/0277845 A1 (Kajaria).
As concerns claim 15, Oehring et al. discloses a flexible hose comprising: a first end operably coupled to a first fitting 94, the first fitting being configured to couple to a pump 80 of a hydraulic fracturing system; a second end operably coupled to a second fitting 103, the second fitting being configured to couple to a manifold 102 of the hydraulic fracturing system, and a flexible intermediate portion positioned between the first end and the second end (figure 2). Oehring et al. does not disclose wherein the second end comprises a hydraulically actuated coupler; nevertheless, Kajaria does, disclosing a flexible hose for a fracturing operation wherein the second end comprises a hydraulically actuated coupler; and additionally, disclosing that the hydraulic connections help to facilitate remote operation (see, 0029, remote operations are facilitated by remote connectors, e.g., hydraulic couplings and the like, also see 0047-0048, disclosing a hydraulic connection system (e.g., hydraulic connector), also disclosing features, such as hydraulically driven dogs for coupling the flex pipe 300 to the tree 106). It would have been considered obvious to one of ordinary skill in the art prior to the effective filing to incorporate the hydraulic connectors into the fracturing system to obtain the predictable result of providing secure and rapid connections for the flexible pipe that can enable remote operation and eliminate the necessity of handling the flex pipe or making manual connections.
As concerns claim 17, Oehring et al. discloses the flexible hose of claim 15, wherein the second end comprises a wing and thread coupler (0019).
As concerns claim 18, Kajaria discloses the flexible hose of claim 15, further comprising a second flexible hose coupled to the flexible hose; wherein the second flexible hose is shorter than the flexible hose and is configured to be coupled to both the first fitting and a pump (see at least 0052, disclosing that the flex pipe may be transported as segments having connectors to enable multiple shorter segments to couple together to provide a desired operable length).
Allowable Subject Matter
Claims 1-11 and 13-14 are considered to be allowable, as the prior art does not disclose, teach or suggest the hydraulic fracturing system and method including at least a safety restraint configured to be wrapped around the flexible hoses that tether the flexible hoses to each other.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES G. SAYRE whose telephone number is (571)270-7045. The examiner can normally be reached from 9:00-6:30 Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew D. Troutman can be reached on (571) 270-3654. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

JAMES G. SAYRE
Primary Examiner
Art Unit 3679



/JAMES G SAYRE/               Primary Examiner, Art Unit 3679